Citation Nr: 1023397	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  

2.  The Veteran is not a patient in a nursing home because of 
mental or physical incapacity.  

3.  The Veteran does not have a factual need for aid and 
attendance demonstrated by an inability to care for most of 
his daily personal needs or protect himself from the hazards 
and dangers of his daily environment.  

4.  The Veteran does not have any single disability that is 
ratable at 100 percent.  

5.  The Veteran is not substantially confined to his home or 
its immediate premises.


CONCLUSION OF LAW

1. The criteria for an award of special monthly pension based 
on the need for regular aid and attendance of another person 
have not been met.  38 U.S.C.A. §§ 1521(d), 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.351, 3.352 
(2009).  

2. The criteria for an award of special monthly pension based 
on being housebound have not been met.  38 U.S.C.A. §§ 
1521(e), 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 3.351, and Part 4 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran's claim for special monthly pension was received 
in January 2008.  Later that month, the RO provided him with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
May 2008. Thus, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Therefore, the Board may decide the appeal without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  All 
relevant records identified by the Veteran have been 
obtained, including VA clinical records.  Numerous VA 
examinations, including specialty examinations, have been 
conducted and medical opinions obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Criteria

The law provides increased pension benefits to a veteran by 
reason of need for aid and attendance or of being housebound.  
38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(a)(5).  Under 
38 C.F.R. § 3.351(b), the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria 
for establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance. 38 C.F.R. § 3.351(c).  

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the Veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the Veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that his condition requires him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  The Veteran 
must be unable to perform one of the enumerated disabling 
conditions, but his condition does not have to present all of 
the enumerated disabling conditions.  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).  

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden. "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
Veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his household 
will not prevent the granting of the additional allowance.  
38 C.F.R. § 3.352.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling under the rating schedule (not 
including total ratings for pension under 38 C.F.R. § 4.17), 
and has either additional disability or disabilities 
independently ratable at 60 percent or more, or is 
permanently housebound by reason of his disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  
A veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to permanent 
disability or disabilities.  38 C.F.R. § 3.351(d)(2).  

Discussion

There are only two items that tend to support the claim.  The 
Veteran's representative emphasizes a note by a social 
worker.  

The Veteran was seen by a VA social worker in December 2008.  
The Veteran was alert and oriented.  It was reported that he 
was receiving and requiring supervision in most activities of 
daily living (ADL) from his wife.  He was noted to be well 
groomed and clean.  He showed a calm facial expression and 
was polite, cooperative, and manageable, with little 
spontaneous behavior.  There was some type of cognitive 
impairment.  He said he was calm and sleeping well, but with 
nightmares.  He had a good appetite.  He did not feel 
anxious, irritable, or sad.  His wife said that most of the 
time he was calm but withdrawn.  On occasion he showed 
irritability.  She stated that he still required supervision 
in most ADL, such as medication and income management.  It 
was noted that he was still on probation.  The main concern 
was a need for housebound benefits, because he required 
supervision in most ADL.  

This note is not persuasive because it appears to simply 
restate the claims of the Veteran's wife and her feelings 
about his impairment.  The social worker reports a few of his 
own observations, namely, that the Veteran has little 
spontaneous behavior, some type of cognitive impairment, and 
irritability.  However, the social worker does not explain 
why these meager findings would prevent the Veteran from 
taking care of himself.  Actually, the Veteran appeared to be 
attending to his ADL's.  He was well groomed, clean, and 
apparently well nourished, as a good appetite was reported.  
The final comment that the Veteran required supervision in 
most ADL's appears to reflect concern about their claim for 
benefits rather than a well supported assessment by the 
social worker.  

The second piece of evidence that could be interpreted as 
supporting the claim is the report of the VA neurological 
examination in February 2009.  The Veteran's primary problem 
was a mild cognitive disturbance.  He complained of body 
aches and was not driving because of pains in his knees and 
back.  He also had impaired hearing and required a hearing 
aid in his right ear.  Motor examination disclosed normal 
strength, muscle tone and muscle bulk.  Sensory examination 
produced normal responses.  The Veteran was partially 
disoriented as to time.  Speech was normal.  Mini-mental 
status examination score was 24/30.  It was noted that the 
Veteran had mild time disorientation, visuospatial 
dysfunction, memory disturbance, and impaired calculation.  
He was able to recall income and expenses.  Cranial nerves 
were intact.  Reflexes and cerebellar examination were 
normal.  The diagnosis was mild dementia.  The examiner 
commented that at present it was advisable to have aid and 
attendance benefits due to the mild cognitive disturbances 
that were expected to continue deteriorating to the extent of 
becoming unable to care for himself an to go out alone.  The 
effects on the Veteran's shopping, recreation, bathing, 
dressing, and grooming were considered to be mild.  There 
were moderate effects on chores and traveling.  It prevented 
exercise and sports.  There was no effect on feeding or 
toileting.  

This opinion is not adequate to support the claim.  It should 
be noted that benefits are based on the current level of 
impairment and not on the possibility of greater impairment 
at some future time.  The examiner does not say that the 
Veteran can not attend to his ADL's now.  Rather, he is 
expected to deteriorate and, at some undetermined future date 
be unable to care for himself.  The logical conclusion is 
that he can take care of himself at this time.  This 
conclusion is bolstered by the examiner's opinion that the 
cognitive disturbances were mild and that there was only mild 
impairment of core self care functions such as bathing, 
dressing, and grooming with no effect on feeding or 
toileting.  Thus, the report shows that the Veteran may need 
aid and attendance benefits in the future but does not 
qualify for them now.  

The remainder of the evidence is against the claim.  

The file includes VA clinical notes.  In June 2007, the 
Veteran had a neuropsychological screening session for 
evaluation of suspected cognitive impairment.  He was alert 
and cooperative.  He described his mood as "fine," but his 
affect was sad.  His wife accompanied him and said they had 
family problems related to one son.  The Veteran said he 
forgot his hearing aid and was having hearing problems.  He 
was able to hear relatively well during the interview.  His 
memory difficulties were said to involve misplacing things.  
The mini-mental status examination had results of 29/30, 
within the normal cognitive range.  

Nothing in the report of the June 2007 neuropsychological 
screening session indicates that the Veteran was unable to 
dress, undress, keep ordinarily clean and presentable, feed 
himself, or attend to the wants of nature.  It does not 
describe physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to a claimant's daily environment.  
Rather, it indicates only some mild memory deficits.  

A report dated in May 2008 shows that a neuropsychological 
assessment was done in December 2007.  Several tests were 
conducted.  The results were deemed valid and reliable.  They 
showed impairment in attention, learning, delayed recall for 
stories and figures, naming, and word fluency, all of which 
could be consistent with dementia.  However, even though 
delayed recall for words was below average, it did not fall 
with in the range of impairment; which was not consistent 
with dementia.  Delayed recognition was adequate, which was 
also not consistent with dementia.  It was noted that imaging 
studies had disclosed a left lacunar thalamic infarction, 
which could impact memory.  The B-12 deficiency would also 
likely cause cognitive deficits.  On the other hand, 
attention difficulties were typically seen in patients with 
emotional symptoms.  Indeed, the examiner concluded that the 
results pointed to significant emotional disturbance.  
Nonetheless, a possible degenerative process could not be 
ruled out.  Re-testing after Vitamin B-12 treatment was 
recommended.  The report does not indicate that the Veteran 
is so disabled as to need the aid and attendance of another 
person on a regular basis.  Nor does the report show that the 
mental symptoms that are so severe as to support a 100 
percent rating.  See 38 C.F.R. § 4.130, General Rating 
Formula for Mental Disorders (2009).  

In March 2008, the Veteran had a VA examination specifically 
to determine his need for aid and attendance or whether he 
was housebound.  It was noted that he lived with his wife and 
two sons.  He had a history of mastoiditis, osteoarthritis, 
chronic low back pain, and vitamin B12 deficiency.  He was 
not bedridden or hospitalized.  He could travel beyond his 
current domicile.  He came to the examination by private 
vehicle, accompanied by a family member.  He usually spent 
his day sitting on the balcony, reading the newspaper.  He 
sometimes helped with household chores or fixed things around 
the house.  His wife helped with bathing because he could not 
reach his back.  He reported dizziness weekly and occasional 
mild memory loss.  Dizziness caused frequent falls.  The 
examiner reported that he could perform all self-care 
functions.  He had an antalgic gait, but could walk up to 1/2 
mile without the assistance of another person.  He used a 
cane.  The circumstances for leaving his home were 
unrestricted.  The thoracolumbar spine had a decreased range 
of motion.  There was mild or moderate impairment of upper 
extremity strength and coordination.  He had some difficulty 
dressing and undressing, as well as bathing himself.  He was 
able to feed and groom himself normally.  The left lower 
extremity had a limitation of joint motion; while there was 
no limitation in the right lower extremity.  

The examiners' opinions that the Veteran could travel beyond 
his current domicile and could perform all self-care 
functions are supported by the extensive findings.  Thus, 
this is a persuasive opinion that the Veteran does not need 
the regular aid and attendance of another person.  

Laboratory studies were done and revealed a vitamin B-12 
deficiency.  X-ray studies of both knees showed mild to 
moderate degenerative joint disease.  X-rays of the spine 
disclosed moderate degenerative changes involving the L3-L4, 
L4-L5, and L5-S1 disc spaces.  There were hypertrophic 
degenerative changes of the L3-S1 facet joints, probably 
causing spinal stenosis.  The examiner reviewed the findings 
and rendered diagnoses of chronic mastoiditis by computerized 
tomography scan; osteoarthritis of the knees by X-ray; 
chronic low back pain; vitamin B-12 deficiency; and dizziness 
by history.  As to mental competency, the Veteran was deemed 
capable of managing his financial affairs.  This is a 
competent medical opinion and outweighs the assertion of the 
Veteran's wife that she had to handle the finances.  

In March 2008, the Veteran had a VA mental examination for 
his complaints of depression and insomnia.  His history was 
reviewed.  He had several falls and was told by a physician 
to stop working, which he did in 2005.  A particularly 
stressful factor was a situation that arose when he shot 
another man in a situation that involved his son.  A forensic 
psychiatrist found him able to stand trial.  There was 
economic hardship due to lawyer's costs, etc.  He was 
sentenced to 3 years probation.  He was bothered by loud 
noises in his neighborhood.  He did not feel like going out 
and preferred to stay at home.  He felt sad and depressed.  
He had always been a hard working man and practically lost 
everything.  

Mental status examination showed the Veteran to be casually 
dressed and groomed.  He was alert and in contact with 
reality.  His answers were relevant, coherent, and logical.  
Judgment was adequate, but insight was poor.  No impairment 
of thought process was present.  No delusions or 
hallucinations were reported.  Behavior was appropriate.  
There were no suicidal or homicidal thoughts.  The examiner 
specified that "THERE IS NO MENTAL IMPAIRMENANCE OF DAILY 
ACTIVITIES."  He was well oriented.  "DURING PRESENT 
INTERVIEW, THIS VETERAN WAS NOT FOUND TO HAVE ANY PROBLEMS 
REMEMBERING EVENTS OR GIVING ALL THE INFORMATION REQUIRED."  
His intellectual functioning was also found to be 
commensurate with his schooling.  There was no obsessive or 
ritualistic behavior.  Rate and flow of speech were adequate.  
No panic attacks were reported.  Other than the shooting 
incident, there were no problems with impulse control.  Sleep 
was adequate.  The Veteran showed good awareness of his 
income, his accounts, the amounts and types of bills he 
received, and had adequate judgment.  He was deemed to be 
mentally competent to handle VA funds.  The examiner 
expressed the opinion that the "VETERAN IS NOT HOUSEBOUND OR 
IN NEED OF AID AND ATTENDANCE RELATED TO HIS PRESENT 
DEPRESSIVE DISORDER."  Here, again, the Board finds the 
opinion to be persuasive because it comes from a trained and 
competent medical professional and is supported by a thorough 
examination.  

The March 2008 VA mental examination concluded with a 
diagnosis of depressive disorder, NOS (not otherwise 
specified).  The GAF was 60.  The global assessment of 
functioning (GAF) is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  
Such moderate symptoms would not exceed at 30 percent rating.  
See 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2009).  

Also, such a moderate impairment would not prevent the 
Veteran from doing basic self care functions such as 
dressing, undressing, keeping himself ordinarily clean and 
presentable, feeding himself, or attending to the wants of 
nature.  It would not require care or assistance on a regular 
basis to protect against the hazards or dangers incident to 
his daily environment.  That is, a GAF of 60 is not 
consistent with the need for the regular aid and attendance 
of another person.  

The Veteran also had a VA ear examination in March 2008.  He 
complained of a hearing loss and tinnitus in the right ear 
and gave a history of right ear surgery.  The examiner found 
that the right ear had no tympanic membrane and middle ear 
mucosa was wet.  There were no findings or diagnoses as to 
tinnitus or vertigo.  Diagnoses were chronic mastoiditis, 
right, post operative status and chronic right otitis media.  
Chronic otitis media and tinnitus are each ratable at 10 
percent.  See 38 C.F.R. § 4.87, Codes 6200, 6260 (2009).  A 
hearing loss could be rated at 10 percent or more, but there 
is no evidence of the profound deafness required for a 100 
percent rating.  See 38 C.F.R. § 4.85, Code 6100 (2009).  

The report of the VA neurological examination, later in March 
2008, shows the Veteran complained of being very forgetful, 
losing things around the house, and setting out to do 
something then forgetting what he set out to do.  Once he set 
something on the stove to cook, left it on and it burned.  He 
was able to bathe and groom on his own but his wife assisted 
him with dressing due to poor balance.  He had problems with 
his back and legs.  The Veteran's medical history was 
reviewed.  

Physical examination showed normal strength, muscle tone, and 
muscle bulk.  Sensory responses were normal.  The Veteran was 
alert and oriented, but his speech was slow at times.  
Cranial nerves were intact.  Reflexes were normal.  The 
cerebellar examination was normal.  A computerized tomography 
scan of the brain disclosed left thalamic lacunar infarction 
of uncertain age, asymmetrical lateral ventricles, which were 
probably a normal variant, and post surgical changes along 
the right mastoid bone.  

The March 2008 VA neurological examination concluded with a 
diagnosis of mild cognitive impairment versus pseudodementia 
(pending results of neuropsychologic testing).  The problem 
associated with the diagnosis was memory loss.  There was a 
mild effect on chores and recreation; a moderate effect on 
shopping, exercise, sports, and traveling; and no effect on 
feeding, bathing, dressing, toileting, or grooming.  The mild 
impairment diagnosed on this examination would not be rated 
as more than 10 percent disabling.  See 38 C.F.R. § 4.130, 
Codes 9300-9327 (2009).  Moreover, such mild impairment would 
not require the aid and attendance of another person on a 
regular basis.  

A September 2008 note from the VA mental health clinic shows 
the Veteran came accompanied by his wife.  He continued to 
complain of sadness, isolation, poor concentration, 
disorientation, irritability, headaches, and memory problems.  
On mental status examination, a facial expression of 
emptiness was noted.  He had adequate hygiene and was 
appropriately dressed.  He had normal gait and coordination.  
He was cooperative but unspontaneous.  His mood was 
depressed.  His affect was broad.  His speech was low 
pitched.  There were no perceptual disorders or abnormal 
thought content.  Thought processes were coherent and 
relevant.  He was oriented in all spheres.  He reported 
memory difficulties consisting of misplacing things at home.  
Judgment was fair and insight was poor.  The GAF was 60.  

The Veteran was seen again at the VA mental health clinic in 
December 2008.  Again he was noted to have a facial 
expression of emptiness.  He was cooperative but 
unspontaneous.  His mood was depressed.  His affect was 
broad.  His speech was low pitched.  He reported memory 
difficulties in misplacing things.  Other findings were 
essentially normal.  He had adequate hygiene and was 
appropriately dressed.  He had normal gait and coordination.  
There were no perceptual or thought disorders.  He was 
oriented in all spheres.  Judgment was fair and insight was 
poor.  The GAF was still 60.  

A clinical note from the VA primary care clinic, in January 
2009, describes the Veteran as alert, oriented, ambulatory, 
in no apparent distress, well developed, well nourished, and 
well groomed.  

The Veteran had another VA mental examination in February 
2009, on account of his depression and mild cognitive 
impairment.  The Veteran's chart was reviewed.  The examiner 
stated that the Veteran was not housebound and was not in 
need of aid and attendance due to his mental condition.  The 
Veteran's history was noted.  There was a conviction for 
aggravated assault in 2005.  He lived with his wife and sons.  
He walked every day.  Such daily walks show the Veteran is 
not housebound.  He helped with house chores and went to 
medical appointments.  Other problems and diagnoses were 
considered.  

On examination, the Veteran was clean and casually dressed.  
Psychomotor activity and speech were unremarkable.  He was 
cooperative.  His affect was normal.  His mood was anxious.  
He was unable to do serial 7's or spell a word forward and 
backward.  He was oriented.  Thought processes and content 
were unremarkable.  There was no inappropriate behavior, 
obsessive or ritualistic behavior, panic attacks, or suicidal 
thoughts.  He interpreted proverbs correctly.  Impulse 
control was fair.  He was able to maintain a minimum personal 
hygiene.  There were no problems with activities of daily 
living.  He had been retired since 2005.  The cause of 
retirement was losing his job because of the case in court.  
The diagnosis was a depressive disorder, NOS.  

The GAF was 65.  A GAF from 61 to 70 indicates some mild 
symptoms, (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  The rating schedule provides a 
10 percent rating for a mild mental impairment.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2009).  

The examiner commented that the Veteran had mild to moderate 
symptoms and severe impulse control.  It was specified that 
he was not housebound or in need of aid and attendance due to 
his mental condition.  He was mentally competent and was only 
taking a little medication for mild insomnia.  

The Veteran's spine was examined in June 2009.  He reported 
that he had worked as a refrigerator repair technician and 
had the gradual onset of low back pain.  He reported symptoms 
of fatigue, decreased motion, stiffness, weakness, spasms, 
and pain.  He also reported incapacitating episodes, but did 
not indicate that a physician had prescribed bed rest.  He 
now asserted that he was unable to walk more than a few 
yards.  Examination disclosed normal posture and an antalgic 
gait.  There was no abnormal spine curvature.  Left and right 
thoracic sacrospinalis muscles had spasm, guarding, and 
tenderness, without atrophy or weakness.  Strength of hip, 
knee and ankle motion was 4/5.  Knee jerk responses were 1+.  
Ankle jerks were 1+ on the left and absent on the right.  
Testing of thoracolumbar spine motion disclosed forward 
flexion to 57 degrees, extension to 5 degrees, and lateral 
flexion and rotation to 15 degrees, bilaterally.  There was 
objective evidence of pain on motion.  These findings would 
meet the requirements for a 20 percent rating and would not 
approximate any criteria for a higher evaluation.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).  X-ray studies revealed mild to 
moderate degenerative changes in the lumbar spine with 
apparent narrowing of the disc space at L5-S1 and some 
straightening of the spine on the basis of paravertebral 
muscle spasm.  The examination concluded with a diagnosis of 
degenerative joint disease and degenerative disc disease, L3-
L4, L4-L5, and L5-S1, lumbar myositis, and clinical right S1 
radiculopathy.  The back disorder was expected to prevent 
exercise and sports and have a severe effect on other 
activities.  It was commented that the Veteran would benefit 
from aid and attendance benefits.  

It goes without saying that the Veteran would benefit from 
monetary benefits.  However, since the objective findings 
only support a 20 percent rating, we must conclude that the 
back disability does not render the Veteran unable to dress, 
undress, keep himself ordinarily clean and presentable, feed 
himself, or attend to the wants of nature.  It does not 
require care or assistance on a regular basis to protect 
against the hazards or dangers incident to his daily 
environment.  That is, the objective findings on this 
examination are not consistent with the need for the regular 
aid and attendance of another person.  

A special examination for aid and attendance was conducted in 
June 2009.  The Veteran specifically complained of vertigo, 
radiculopathy in his legs, cognitive impairment, hearing 
loss, hyperlipidemia, a back condition, a cerebrovascular 
accident, and hypertension.  He lived with his wife and two 
sons, who did the household chores.  He sometimes tried to do 
chores, but forgot things.  His meals were prepared by his 
wife.  One day he forgot to turn off the stove.  His wife and 
son did the driving.  He was not bedridden or hospitalized.  
He could travel beyond his current domicile.  He came to the 
examination in a private vehicle, accompanied by a family 
member.  His daily activities included making coffee, 
reading, eating, and helping his wife garden.  He complained 
that his ability to protect himself was affected by constant 
dizziness and memory loss.  He said he was unable to dress 
and undress himself or bathe.  

Examination disclosed an average build and normal posture, 
with an ataxic gait.  The examiner wrote that the Veteran 
could walk up to a few hundred yards without the assistance 
of another person.  He required a cane.  The circumstances 
under which the Veteran could leave his home were 
unrestricted.  Corrected visual acuity was not 5/200 or 
worse.  There was no limitation of cervical spine motion but 
the thoracolumbar spine had lumbar pain and limitation of 
motion.  Breathing was not affected.  The upper extremities 
had normal function and the lower extremities had 
radiculopathy.  Pain affected weight bearing and balance.  
Propulsion was normal.  The results of tests were reviewed.  
Diagnoses were vertigo, radiculopathy in his legs, cognitive 
impairment, hearing loss, hyperlipidemia, lumbar spine 
degenerative changes, cerebrovascular accident, and 
hypertension.  As to the Veteran's mental competency, he knew 
the amount of his benefit payment and his monthly bills.  
However, he did not personally handle his money and he was 
not believed to be capable of managing his personal finances 
due to cognitive impairments.  



Conclusion

The competent medical evidence in this case shows the Veteran 
is not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  He is 
not a patient in a nursing home; nor is he bedridden.  
Turning to whether there is a factual need for aid and 
attendance, the regulation defines that requirement as 
including the inability to dress, undress, keep ordinarily 
clean and presentable, feed oneself, or attend to the wants 
of nature.  It also includes the frequent need of adjustment 
of any special prosthetic or orthopedic appliances or either 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to a claimant's daily environment.  In 
this case, the Veteran has a back disability which makes the 
help of another convenient for washing and dressing.  
However, such help is not required.  The medical findings 
show that the Veteran has full function in his upper 
extremities and he could take care of his activities of daily 
living, including dressing, undressing, keeping ordinarily 
clean and presentable, feeding himself, and toileting.  He 
also has some cognitive deficits and, again, the help of 
another is convenient, especially with bills.  The use of 
such occasional help does not mean that his mental incapacity 
requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to his daily 
environment.  The Board has carefully weighed all evidence of 
record, as discussed in detail above.  While a few reports 
vaguely support the claim, the vast preponderance of the 
medical reports, and particularly the objective findings, 
clearly provides a preponderance of evidence showing the 
Veteran does not need the aid and attendance of another 
person on a regular basis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal for special monthly 
pension at the rate for aid and attendance must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling under the rating schedule (not 
including total ratings for pension under 38 C.F.R. § 4.17), 
and has either additional disability or disabilities 
independently ratable at 60 percent or more, or is 
permanently housebound by reason of his disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  

The Veteran does not meet any of these requirements.  First, 
as discussed in greater detail above, he does not have any 
single permanent disability rated 100 percent disabling under 
the rating schedule.  This is a threshold requirement and, 
since it is not met, pension at the housebound rate must be 
denied.  We also note that the Veteran is not housebound.  
Although he uses a cane and has an ataxic gait, he can walk 
and travel a considerable distance from his home.  Neither 
does he have any additional disability ratable at 60 percent.  
Thus, the preponderance of the evidence is against the 
Veteran's claim for special monthly pension at the housebound 
rate, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
Ortiz.  


ORDER

Entitlement to special monthly pension is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


